Citation Nr: 0812548	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  03-12 037A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Evaluation of diabetic peripheral neuropathy, right foot, 
currently rated as 20 percent disabling.

2.  Evaluation of diabetic peripheral neuropathy, left foot, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran had active service from September 1965 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York.

A hearing in front of the undersigned Veterans Law Judge was 
held in August 2006.  A transcript of the hearing has been 
associated with the claims file.  During the hearing, the 
issues were limited to those on the title page.  


FINDINGS OF FACT

1.  Peripheral neuropathy, right foot is manifested by pain, 
decreased sensation to pinprick, reduced joint position sense 
and some weakness of the big toe.  

2.  Peripheral neuropathy, left foot is manifested by pain, 
decreased sensation to pinprick, reduced joint position sense 
and some weakness of the big toe.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for peripheral neuropathy, right foot have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.31, 4.124a, 
Diagnostic Code 8520 (2007). 

2.  The criteria for an evaluation in excess of 20 percent 
for peripheral neuropathy, left foot have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.31, 4.124a, 
Diagnostic Code 8520 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
veteran with the notice required under VCAA by letters dated 
in July 2001 and April 2002.  While the letters provided 
adequate notice with respect to the evidence necessary to 
establish service connection, it did not provide notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  See 
Dingess, supra.  However, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

The Board also notes that the veteran has been given 
sufficient notice.  In light of the October 2007 Supplemental 
Statement of the Case (SSOC), March 2007 remand and August 
2006 hearing, the Board finds that the veteran was informed 
of the criteria for establishing a higher evaluation for 
peripheral neuropathy.  Specifically, the veteran was told 
that ratings were assigned with regard to severity from 0 to 
80 percent, depending on the specific disability.  The 
veteran's claim was readjudicated in November 2007 and higher 
evaluations were assigned.  Thus, the timing errors became 
non-prejudicial as there was full readjudication of the 
issue.  Furthermore, the veteran's participation at the 
hearing reflects actual knowledge of the evidence that needed 
to be discussed or presented.  Therefore, the veteran has 
been provided with all necessary notice regarding his claim 
for an increased evaluation.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
In connection with the current appeal, the veteran has been 
afforded appropriate VA examinations and available service 
records have been obtained.  The veteran has not identified 
any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Accordingly, the Board will address the merits of the claim.  

				Legal Criteria and Analysis 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).

Where an award of service connection for a disability has 
been granted, separate evaluations can be assigned for 
separate periods of time based on the facts found.  In other 
words, the evaluations may be "staged."  Fenderson v. West, 
12 Vet. App. 119, 126 (2001), see also Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  A disability may 
require re-evaluation in accordance with changes in a 
veteran's condition.  It is thus essential, in determining 
the level of current impairment, that the disability be 
considered in the context of the entire recorded history.  38 
C.F.R. § 4.1 (2007).  As will be explained below, the Board 
concludes that a uniform evaluation is warranted.  

The veteran's bilateral peripheral neuropathy has been 
established under 38 C.F.R. § 4.124a, DC 8520, paralysis of 
the sciatic nerve.  Under DC 8520, an 80 percent rating is 
warranted when there is complete paralysis; the foot dangles 
and drops, no active movement possible of muscles below the 
knee, flexion of knee weakened or (very rarely) lost.  A 60 
percent rating is warranted when there is severe incomplete 
paralysis, with marked muscular atrophy.  A 40 percent rating 
is warranted when there is moderately severe incomplete 
paralysis.  A 20 percent rating is warranted when there is 
moderate incomplete paralysis.  Finally, a 10 percent rating 
is warranted when there is mild incomplete paralysis.  

General rating criteria for diseases of the peripheral nerves 
provide that the term "incomplete paralysis" indicates a 
degree of lost or impaired function substantially less than 
the type pictured for complete paralysis given with each 
nerve.  When involvement is wholly sensory, the rating should 
be for the mild, or, at most, the moderate degree. 

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes will be that for moderate, incomplete 
paralysis.  38 C.F.R. § 4.123.  Peripheral neuralgia, 
characterized usually by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate 
incomplete paralysis.  38 C.F.R. § 4.124.

The veteran asserts that his service connected peripheral 
neuropathy of the right foot and left foot are more severe 
than evaluated.  As will be explained below, the 
preponderance of the evidence is against the claim.  

In an April 2001 VA compensation and pension examination for 
the feet, the veteran complained that his feet always hurt 
and that he cannot stand on them for long.  He reported no 
pain in his feet at rest, just upon ambulation and weight 
bearing.  Examination showed that the right and left foot 
presented with hammertoe deformities of digits 2-5 and there 
was hallux interphalangeal deformity present in the hallux 
between the proximal and distal phalanges.  There was no 
bunion deformity present.  However, the interphalangeal 
deformity was causing a lateral drifting of the hallux 
causing it to sit closely to the second digit.  Muscle power 
was 5/5 in all muscle groups and the veteran had no pain on 
joint ranges of motion at either the subtalar or metatarsal 
joints.  There was no pain on palpation of any of the 
metatarsal head area joints or pain on palpation of the heel 
of plantar fascia bilaterally.  Joint ranges of motion were 
essentially within normal limits.  

Examination of the feet further showed that the veteran had 
no callosities present on any of his digits or plantar aspect 
of either foot.  The joint range of motion at the  first 
MPJ's was greater than 60 degrees and was pain free.  
Inversion and eversion were also without any pain.  The 
hammertoe deformities were semirigid and the second and third 
digits bilaterally were not fully correctable.  The veteran 
had a rectus posture upon standing and was able to do a 
positive toe raise.  His gait pattern was out toe in nature 
and he currently walked with a cane due to an injury 
unrelated to the feet.  The left foot presented with a 
calcaneal eversion and there was bowing noted in the left 
Achilles tendon which was deemed correctable.  

X-rays showed significant spurring on both feet in both 
plantar and posterior calcaneal aspects.  There was also some 
bony exostosis and spurring noted along the dorsal aspect 
over the talar calcaneal joint and over the navicular 
cuneiform areas on both feet.  The veteran was diagnosed with 
residual metatarsus adductus deformity, heel spur syndrome 
bilaterally causing no pain on palpation or symptoms and a 
flexible foot type and hammertoe deformities bilaterally.  

An April 2004 VA compensation and pension examination for the 
feet showed similar results to the April 2001 examination.  
X-rays revealed an increase in the hallux interphalangeus 
angle, contracted digits were noted 2 to 5 bilaterally.  
There were mild degenerative changes noted in the left foot.  
Lateral x-ray on the left revealed inferior and posterior 
calcaneal spurs.  There was also a possible small step-off 
fracture in the area of the inferior calcaneal spur.  The 
right showed less spurring than the left and there was a 
possible old metatarsal fracture #4 on the right foot.  The 
veteran was diagnosed with residual metaductus deformity, a 
flexible cavus foot deformity which flattens upon weight 
bearing, digital contractures 2 to 5 bilaterally and 
associated cocked-up hallux.  

In a March 2007 VA compensation and pension examination for 
the feet, the veteran complained of burning type pain in both 
of his feet with some cramping.  He complained of parathesias 
on the front of his feet, numbness and tingling.  He reported 
trouble walking and balancing.  Examination showed the 
veteran had a decreased sensation to pinprick on both of his 
feet.  He had absent vibration sense to the ankle on the left 
lower extremity and to the knee on the right lower extremity.  
He also had reduced joint position sense.  Romberg was absent 
and there was some weakness of his big toes.  No atrophy was 
noticed but there were some skin changes attributable to 
nerve damage.  Hammertoes were noted.  There was no 
paralysis, neuritis, muscle wasting or atrophy.  The veteran 
was diagnosed with peripheral neuropathy. 

The current evaluation contemplates moderate neuropathy of 
the sciatic nerve.  In order to warrant a higher evaluation, 
the evidence must establish the presence of moderately 
severe, severe, or complete neuropathy.  The evidence shows 
that the veteran has pain in both feet with some cramping.  
The pain is worse in the morning and at night, and when he 
stands for a long time.  Examination showed the veteran had a 
decreased sensation to pinprick on both of his feet.  
Examination further showed that the veteran did not have 
paralysis, neuritis, muscle wasting or atrophy.  
As moderately severe clinical findings have not been 
demonstrated a rating in excess of 20 percent for diabetic 
peripheral neuropathy right and left foot is not appropriate.  
In reaching this decision, the Board has considered an 
analogy to the guidance established in 38 C.F.R. §§ 4.123 and 
4.124.  See 38 C.F.R. § 4.120.  In this case, there is pain, 
sensory disturbance and weakness.  However, the pain is not 
constant and there is no atrophy.  Although there are some 
skin changes consistent with nerve damage, he does not have 
the constellation of manifestations expected with moderately 
severe neuropathy.  

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under the provisions of 38 
C.F.R. § 3.321(b)(1) (2007).  However, the Board notes that 
the record reflects that the veteran has not required 
frequent periods of hospitalization for this disability and 
that the manifestations of the disability are contemplated by 
the schedular criteria.  Therefore, there is no reason to 
believe that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
schedular criteria.  Therefore, referral of the case for 
extra-schedular consideration is not in order.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by See Schafrath, supra.  In this case, the Board 
finds no other provision upon which to assign a higher 
rating.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.


ORDER

An evaluation in excess of 20 percent disabling for diabetic 
peripheral neuropathy, right foot, is denied.

An evaluation in excess of 20 percent disabling for diabetic 
peripheral neuropathy, left foot, is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


